                Case 1:20-cv-04914-AKH Document 18 Filed 07/17/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In the Matter of the Application of
                                                             Civil Action No. 1 :20-cv-04914 (AKH)
BANCROFT OWNERS, iNC.,

                                       Petitioner,                   ANSWER TO PETITION TO
                                                                       STAY ARBITRATION
           -against-

NEW YORK HOTEL & MOTEL TRADES
COUNCIL, AFL-CIO,

                                       Respondent.



         Respondent New York Hotel and Motel Trades Council, AFL-CIO (“Union” or

“Respondent”), by undersigned counsel, hereby answers and otherwise responds to the Petition to

Stay Arbitration (the “Petition to Stay”) filed by Petitioner Bancroft Owners, Inc. (“Bancroft,”

“Hotel” or “Petitioner”) on June 26, 2020.

                                        Preliminary Statement

          1.      Paragraph 1 is legal argument to which no response is due. Alternatively, the Union

admits this is an action under 29 U.S.C. §185 (“LMRA”) but denies the grounds stated by

Petitioner.

                                              Jurisdiction

          2.      Admit that this Court has jurisdiction under 29 U.S.C. §185 and 28 U.S.C. §1331.

                                                     Venue

          3.      Admits venue in this district.




{00675528-1 }
               Case 1:20-cv-04914-AKH Document 18 Filed 07/17/20 Page 2 of 4




                                               Parties

        4.       Lacks knowledge or information sufficient to form an opinion as to the truth of the

allegations of Paragraph 4.

         5.      Admits the averments of Paragraph 5.

         6.      Admits the averments of Paragraph 6.

         7.      Admits the averments of Paragraph 7.

                                                Facts

         8.      Admits the averments of Paragraph 8.,

         9.      Denies the averments of Paragraph 9 and respectfully refers the Court to the notice

of hearing.

         10.     Admits the averments of Paragraph 10.

         11.     Admits the averments of Paragraph 11.

         12.     Denies the averments of Paragraph 12.

         13.     Denies the averments of Paragraph 13 except avers that Cachet is bound to the CBA

through June 30, 2027 by virtue of, among other proofs, its signed assents to multi-employer

bargaining through the relevant employer association. See, without limitation Exhibits A, B, D

and F to the Affirmation of Joseph Farelli, filed 6/29/2020, Doc. 11 (“Farelli Affirmation”).

         14.     Admits the Averments of Paragraph 14.

         15.     Denies the averments of Paragraph 15. See, without limitation, Exhibits A, B, D

and F to the Farelli Affirmation. Doe 11.

         16.     Lacks knowledge or information sufficient to form an opinion as to the truth of the

averments of Paragraph 16.

         17.     Admits the Averments of Paragraph 17.



                                                  2
{00675528-1}
               Case 1:20-cv-04914-AKH Document 18 Filed 07/17/20 Page 3 of 4




         18.     Denies the averments of Paragraph 18. See Exhibits, without limitation, A, B, D

and F to the Farelli Affirmation.

         19.     Denies the averments of Paragraph 19. See Exhibit, without limitation, A, B, D

and F to the Farelli Affirmation.

         20.     Denies the averments of Paragraph 20. See Exhibits, without limitation, A, B, D

and F to the Farelli Affirmation.

         21.     Lacks knowledge or information sufficient to form an opinion as to the truth of the

first sentence of Paragraph 21 and denies the remainder of Paragraph 21.

         22.     Lacks knowledge or information sufficient to form an opinion as to the truth of

Paragraph 22.

                                      First Affirmative Defense

         23.     The Summary Order Denying Preliminary Injunction issued by this Court on June

30, 2020 renders this action moot.

                                     Second Affirmative Defense

         24.     This action is moot because the arbitration hearings Petitioner seeks to enjoin

began, in accordance with the Court’s Summary Order, on July 1, 2020 and are continuing this

month.

                                     Third Affirmative Defense

         25.     The Union incorporates the averments set forth above by reference.

         26.     Petitioner is bound to the CBA and duty to arbitrate all issues with respondent

through June 30, 2027. See, without limitation, Farelli Affirmation.




                                                  3
(00675528-1
                Case 1:20-cv-04914-AKH Document 18 Filed 07/17/20 Page 4 of 4




          WhEREFORE, since the action is moot and Petitioner is bound to arbitrate the issues

now being arbitrated at hearings, this action should be dismissed with prejudice together with

whatever further relief to the Union this Court deems fair and appropriate.

Dated: New York, New York
       July 17, 2020
                                                     PITTA LLP
                                                     Attorneys for Respondent Union

                                                     By:______     _______________


                                                           Barry N. Saltzman
                                                           (bsaltzman@pittalaw.com)
                                                           120 Broadway, 2gth Floor
                                                           New York, New York 10271
                                                           (212) 652-3890 (phone)
                                                           (212) 652-3891 (fax)




                                                 4
{00675528-1 }
